


110 HR 4125 IH: To amend the Hobby Protection Act to require that

U.S. House of Representatives
2007-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4125
		IN THE HOUSE OF REPRESENTATIVES
		
			November 8, 2007
			Mr. Moran of Virginia
			 (for himself and Mr. Culberson)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Hobby Protection Act to require that
		  imitation Civil War items be clearly marked as copies.
	
	
		1.Marking requirements for
			 imitation Civil War items
			(a)Marking
			 requirementsSection 2 of the Hobby Protection Act (15 U.S.C.
			 2101) is amended—
				(1)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively, and by
			 inserting after subsection (b) the following:
					
						(c)Imitation Civil
				War itemsThe manufacture in the United States, or the
				importation into the United States, for introduction into or distribution in
				commerce of any imitation Civil War item which is not plainly and permanently
				marked copy or facsimile is unlawful and is an
				unfair and deceptive act or practice in commerce under the Federal Trade
				Commission Act (15 U.S.C. 41 et
				seq.).
						;
				(2)in
			 subsection (d) (as so redesignated), by striking subsection (a) or
			 (b) and inserting subsection (a), (b) and (c);
			 and
				(3)in subsection (e)
			 (as so redesignated)—
					(A)by striking
			 (a) and (b), and regulations under subsection (c) and inserting
			 (a), (b) and (c), and regulations under subsection (d);
			 and
					(B)by striking
			 or imitation numismatic item and inserting , imitation
			 numismatic item, or imitation Civil War item.
					(b)Imitation Civil
			 War item definedSection 7 of the Hobby Protection Act (15 U.S.C.
			 2106) is amended by adding at the end the following:
				
					(8)The term
				imitation Civil War item means an item which purports to be, but
				in fact is not, an original Civil War item, or which is a reproduction, copy,
				facsimile, or counterfeit of an original Civil War item.
					(9)The term
				original Civil War item means any firearm, knife, sword, or
				other weapon, or any uniform or portion thereof, or any accoutrement used
				during the period of the American Civil War, or any such item in existence
				during and related to the American Civil
				War.
					.
			(c)Conforming
			 amendmentsThe Hobby Protection Act is further amended—
				(1)in
			 section 3 (15 U.S.C. 2102), by striking section 2(a) or (b) or a rule
			 under section 2(c) and inserting subsections (a), (b) or (c) of
			 section 2 or a rule under section 2(d); and
				(2)in section 5 (15 U.S.C. 2104), by striking
			 section 2(a) or (b) or a rule under section 2(c) and inserting
			 subsections (a), (b) or (c) of section 2 or a rule under section
			 2(d).
				2.Rules prescribed
			 by the Federal Trade CommissionIn prescribing rules required under section
			 2(d) of the Hobby Protection Act (as redesignated by section 1(a) of this Act)
			 relating to the amendments made by this Act, the Federal Trade Commission shall
			 prescribe rules relating to imitation Civil War items (as defined in the
			 amendment made by section 1(b)) that are substantially similar to the rules
			 prescribed by the Commission relating to imitation numismatic items.
		
